                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


ANDRE LEWIS,                        :
            Petitioner,             :
            v.                      :                  No. 2:19-cv-02969
MARK GARMAN, THE DISTRICT           :
ATTORNEY OF PHIADELPHIA             :
COUNTY, and THE ATTORNEY            :
GENERAL OF THE STATE OF             :
PENNSYLVANIA,                       :
            Respondents.            :
____________________________________

                                            ORDER

        AND NOW, this 7th day of May, 2021, upon consideration of Petitioner Andre Lewis’

Petition for Writ of Habeas Corpus, ECF No. 1, the Government’s response thereto, ECF No. 15,

the Report and Recommendation of Magistrate Judge Marilyn Heffley, ECF No. 16, Lewis’

objections thereto, ECF No. 17, and for the reasons set forth in the Court’s Opinion issued this

date, IT IS ORDERED THAT:

       1.      The Report and Recommendation, ECF No. 16, is ADOPTED.

       2.      Lewis’ Petition, ECF No. 1, is DISMISSED and DENIED.

       3.      This action is CLOSED.

       4.      There is no basis for the issuance of a certificate of appealability.




                                                              BY THE COURT:



                                                              /s/ Joseph F. Leeson, Jr.________
                                                              JOSEPH F. LEESON, JR.
                                                              United States District Judge



                                                 1
                                              050721
